Fourth Court of Appeals
                                San Antonio, Texas
                                      JUDGMENT
                                    No. 04-12-00660-CV

                                 Jaime E. VALENZUELA,
                                         Appellant

                                             v.

                                     Gabriela MUNOZ,
                                         Appellee

                 From the 57th Judicial District Court, Bexar County, Texas
                              Trial Court No. 2012-CI-12410
                          Honorable Larry Noll, Judge Presiding

     BEFORE CHIEF JUSTICE STONE, JUSTICE BARNARD, AND JUSTICE CHAPA

     In accordance with this court’s opinion of this date, the order of the trial court is
AFFIRMED.

      It is ORDERED that the Appellant, Jamie E. Valenzuela, bear the costs of this appeal.

      SIGNED August 28, 2013.


                                              _____________________________
                                              Luz Elena D. Chapa, Justice